Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22-25, 28-29, and 32-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 4640793 (hereinafter referred as “Persinski”), in view of US 6645428 (hereinafter referred as “Morris”)., and JP  2003-080294A (hereinafter referred as “Takahashi”).
Regarding claims 22, 23, 28, 35 and 36, Persinski teaches a method of inhibiting scale deposition in an aqueous system comprising adding a composition to the aqueous system, wherein the composition comprises a polymer comprising polyacrylic acid (example 12, 23, 43, 45, 52, 62, 63, 72, 101); and a second component comprising a copolymer wherein the copolymer comprises a sulfonate monomer and acrylic acid (AA/AMPS, see above cited examples), wherein the composition does not include 1-hydroxyethylidene-1,1-diphosphonic acid; and inhibit scale formation (the cited examples do not include said polymer).
Persinski discloses that “The phrase "aqueous system" is meant to include any system containing water; including, but not limited to, cooling water, boiler water, desalination, gas scrubbers, blast furnaces, sewage sludge thermal conditioning equipment, reverse osmosis, sugar evaporators, paper processing, mining circuits and the like” C3/L33-38. It would have been obvious to use the compositions disclosed by Persinski in aqueous systems including gray and black water processing systems of a coal gasification system because Persinski discloses that the composition can be applied to aqueous systems including cooling water, boiler water, desalination, gas scrubbers, blast furnaces, sewage sludge thermal conditioning equipment, reverse osmosis, sugar evaporators, paper processing, mining circuits and the like. One of ordinary skill in the art would have had a reasonable expectation of success in applying the composition of Persinksi in gray and black water processing systems of a coal gasification system.
Persinski teaches that polymer (a) (which is said second component in the claim rejection) may be prepared from more than two monomers. Monomers other than carboxylic and sulfonic acids or their salts may be present in the polymer. Mixtures of the polymers may be used (C3/L65-68).
Persinski does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the concentration or amount of the polymer at any given site, including singular or intermittent or continuous monitoring (C1/L15-28). 
Persinski and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of Persinski with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of Persinski would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Modified Persinski does not teach that the composition comprises a third component comprising an organophosphine compound, wherein the organophosphine compound is selected from the group consisting of 2-phosphonobutane-1,2,4-tricarboxylic acid, a salt of 2-phosphonobutane-1,2,4-tricarboxylic acid, amino trimethylene phosphonic acid, a salt of amino trimethylene phosphonic acid, polyamino polyether methylene phosphonic acid, a salt of polyamino polyether methylene phosphonic acid, a polyhydric alcohol phosphate ester, and any ombination thereof.
Takahashi teaches a scale inhibitor composition comprising a water-solublecopolymer comprising monomer units of a phosphonic acid and/or its salt and at least (meth)acrylic acidand/or its salt, monomer units of a (meth)acrylamide-alkylsulfonic acid and/or a (meth)acrylamide-arylsulfonic acid and/or its salt and a monomer unit of a substituted (meth)acrylamide (abstract). Takahashi further discloses that the phosphonic acid is selected from  1-hydroxyethylidene-1,1-diphosphonic acid and its salts, and 2-phosphonobutane-1,2,4-tricarboxylic acid and its salts (refer [0011], claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of modified Persinski to include 2-phosphonobutane-1,2,4-tricarboxylic acid to provide excellent scaling inhibition. 
Regarding claims 24-25, 32-33, Takahashi teaches that the composition comprises 30-95% water by weight [0009]. In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claim 29, Takahashi teaches that the amount of organophosphine is 0.1 to 10% [0009]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32 and 33, Persinski teaches that the first component and the second components are water soluble (abstract, Column 2). Selecting whether to use the composition in powder form or in aqueous form would have been an obvious matter of choice to one of ordinary skill in the art since the composition is water soluble. Furthermore, In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claims 37 and 38, Persinski discloses that the composition inhibits calcium carbonate scale (refer table 1).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Persinski, in view of Morris and Takahashi as applied to claim 22 above, and further in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 30-31, modified Persinski teaches limitations of claim 22 as set forth above. Modified Persinski does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038].
Modified Persinski and Griffin are analogous inventions in the art of scale inhibitor compositions. It would have been obvious to one of ordinary skill in the art to modify the composition of modified Persinski with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32 and 33, modified Persinski teaches limitations of claim 22 as set forth above. Persinski teaches that the first component and the second components are water soluble (abstract, Column 2). However, Persinski does not explicitly disclose whether the compositions comprise water. 
Griffing discloses that the exemplary embodiments described herein are generally directed to compositions and methods for inhibiting or reducing scale formation. Exemplary compositions generally include one or more water soluble polymers, each of which comprises recurring units of a first monomer and a second monomer; and water [0013]. Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffing also discloses that the concentration of the polymers in the composition is about 10 to about 60 % of the polymers by weight of the composition (Claim 1).
It would have been obvious to one of ordinary skill in the art to prepare the composition of modified Persinski with water because Griffing establishes that it is known in the art to prepare the scale inhibiting composition with water as solvent to enable injection of scale inhibitor in the aqueous systems. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). One of ordinary skill in the art would have arrived at the claimed ranges through routine experimentation to achieve desired scale inhibition properties.
Claim(s) 22-25, 28-29, and 32-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-080294A (hereinafter referred as “Takahashi”), in view of US 4640793 (hereinafter referred as “Persinski”) and US 6645428 (hereinafter referred as “Morris”).
Regarding claims 22, 23, 28, 35 and 36, Takahashi teaches a method of inhibiting scale inhibition in an aqueous system comprising adding a scale inhibitor composition in the aqueous system, wherein the scale inhibitor composition comprising a water-solublecopolymer comprising monomer units of a phosphonic acid and/or its salt and at least (meth)acrylic acidand/or its salt, monomer units of a (meth)acrylamide-alkylsulfonic acid and/or a (meth)acrylamide-arylsulfonic acid and/or its salt and a monomer unit of a substituted (meth)acrylamide (abstract). Takahashi further discloses that the phosphonic acid is selected from 1-hydroxyethylidene-1,1-diphosphonic acid and its salts, and 2-phosphonobutane-1,2,4-tricarboxylic acid and its salts (refer [0011], claim 3). Since Takahashi discloses that the phosphonic acid is selected from 1-hydroxyethylidene-1,1-diphosphonic acid and its salts, and 2-phosphonobutane-1,2,4-tricarboxylic acid and its salts, it is obvious that by selecting 2-phosphonobutane-1,2,4-tricarboxylic acid, 1-hydroxyethylidene-1,1-diphosphonic acid is not selected and therefore not present in the composition.
Takahashi discloses that the method is useful in scale prevention in a cooling water treatment system, a wastewater treatment system, an industrial water treatment system. It would have been obvious to apply the method of Takahashi in a coal gasification system because one of ordinary skill in the art would have had a reasonable expectation of success in using the composition of Takahashi to prevent scaling in aqueous systems including coal gasification system.
Takahashi teaches that the first component comprises (meth)acrylic acid and the second component comprises a copolymer of (meth)acrylic acid and a substituted (meth)acrylamide (refer [0007]). Takahashi does not teach that the first component comprising a polymer comprising acrylic acid or a salt of acrylic acid; and the second component comprising a copolymer having a sulfonate monomer, acrylic acid, and a fluorescent monomer.
Persinski teaches a method of inhibiting scale deposition in an aqueous system comprising adding a composition to the aqueous system, wherein the composition comprises a polymer comprising polyacrylic acid (example 12, 23, 43, 45, 52, 62, 63, 72, 101); and a second component comprising a copolymer wherein the copolymer comprises a sulfonate monomer and acrylic acid (AA/AMPS, see above cited examples).
It would have been obvious to one of ordinary skill in the art to use acrylic acid polymer in the composition of Takahashi because Persinski establishes that use of combination of acrylic acid and AA/AMPS copolymer in scale inhibiting composition is known in the art. 
Modified Takahashi does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the concentration or amount of the polymer at any given site, including singular or intermittent or continuous monitoring (C1/L15-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of modified Takahashi with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of modified Takahashi would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Regarding claims 24-25, 32, 33, Takahashi teaches that the composition comprises 30-95% water by weight [0009]. In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claim 29, Takahashi teaches that the amount of organophosphine is 0.1 to 10% [0009]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 37 and 38, Persinski discloses that the composition inhibits calcium carbonate scale (refer table 1).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Persinski, and Morris as applied to claim 22 above, and further in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 30-31, modified Takahashi teaches limitations of claim 22 as set forth above. Modified Takahashi does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic acid, allyl sulfonic acid, methallylsulfonic acid, salts thereof, or combinations thereof. Griffin further teaches that the polymer is nutrilized by adjusting the pH of the composition to a pH in a range of about 7 to 8.5 [0024], and further adds that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038].
It would have been obvious to one of ordinary skill in the art to modify the composition of modified Takahashi with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        31